Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11 November 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Dashcam Store (two locations, https://www.thedashcamstore.com/custom-metal-mounting-bracket-for-adhesive-dashcam-lenses/, herein known as ‘store’, and https://www.youtube.com/watch?v=z3gOKJ-czho , herein known as ‘YT’, full citations in the references cited, combined references known as D1), in view of Thinkware Q800 Pro Dual (https://www.thedashcamstore.com/thinkware-q800-pro-2k-dual-lens-dashcam-for-front-rear-recording/, herein known as D2).
With respect to claim 1, D1 discloses a mounting assembly comprising:
a headliner mount removably couplable to the camera housing, the headliner mount comprising: 
a base defining an opening to accommodate the camera housing (front portion for adhesive dashcam lenses seen in both portions of D1, the camera shown attached in the YT video at :33); and 
one or more retention members hingably coupled to the base, the one or more retention members movable between a deployed position and a stowed position to selectively secure the headliner mount to a headliner of a vehicle (best seen on the store page, the two “teeth” qualify as the retention members hingably coupled to the base; store page states “Our unique bracket features two formed lances (or "teeth") which help keep the mounting bracket securely in place over your interior panel or headliner”; Examiner’s emphasis).
D1 does not disclose a mounting assembly comprising a camera housing for a camera (while cameras are shown attached to the headliner mount in the YT video, the structure of the camera is not adequately described).
D1 however does list “compatible accessories” on the store page, including D2.
D2 teaches a camera housing for a camera (entire body).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the camera housing of D2 as the mounted camera to the mounting bracket of D1 as desired by the disclosure of D1 that recites D2 as being a compatible camera housing for the device.

With respect to claim 2, the combination of D1 and D2 further discloses a mounting accessory wherein the one or more retention members comprise: a first retention member hingably coupled to the base at a first location; and a second retention member hingably coupled to the base at a second location, the second location being different than the first location (two teeth, seen in both portions of D1).

With respect to claim 3, the combination of D1 and D2 further discloses a mounting accessory wherein: the first retention member is hingably coupled to the base at the first location via a first living hinge; and the second retention member is hingably coupled to the base at the second location via a second living hinge (both teeth, seen in both portions of D1).

With respect to claim 4, the combination of D1 and D2 further discloses a mounting accessory wherein when one or more retention members are in the deployed position, the one or more retention members contact a first surface of the headliner (D1: “Our unique bracket features two formed lances (or "teeth") which help keep the mounting bracket securely in place over your interior panel or headliner”).

With respect to claim 5, the combination of D1 and D2 further discloses a mounting accessory wherein when the one or more retention members are in the deployed position, the base contacts a second surface of the headliner, the second surface being opposite the first surface (D1 YT video as seen at time stamp :33 in which the retention members are on the “back” side of the mounted portion, and the base is on the front for attachment to the camera device, while the YT video shows the bracket mounted to the pillar, the disclosure of the store states the same bracket can be mounted to the headliner, and the same principle would apply with the headliner arranged between the retention members and base).

With respect to claim 6, the combination of D1 and D2 further discloses a mounting accessory wherein when the one or more retention members are in the deployed position, the one or more retention members compress a thickness of the headliner from a first thickness to a second thickness (D1: inherent to the design of a bracket and the pressure generated from the retention members and the weight of the camera).

With respect to claim 7, the combination of D1 and D2 further discloses a mounting accessory wherein when the headliner mount is decoupled from the camera housing, the one or more retention members are in the stowed position (D1: the unmounted state of the bracket would have the retention members in the stowed position).

With respect to claim 8, the combination of D1 and D2 further discloses a mounting accessory wherein when the headliner mount is coupled to the camera housing, the one or more retention members are in the deployed position (D1: the mounted state of the bracket would have the retention members in the deployed position).

With respect to claim 9, the combination of D1 and D2 further discloses a mounting accessory wherein the camera housing comprises a backplate and a faceplate, the faceplate removably coupled to the backplate (D2: faceplate is the main body comprising the camera, the backplate is the attached adhesive mount; see below from the user manual linked on the store page).

Fig. 2.1.2 – D2 User manual showing attachment of back cover to faceplate

    PNG
    media_image1.png
    415
    744
    media_image1.png
    Greyscale


With respect to claim 10, the combination of D1 and D2 further discloses a mounting accessory wherein the faceplate defines an opening to accommodate a lens of a camera disposed within the camera housing (D2: see camera location which extends from the faceplate through an opening, as well as having an opening through which light enters the lens).

With respect to claim 11, the combination of D1 and D2 does not disclose a mounting accessory wherein the base further comprises a first connector and a second connector, the first connector configured to couple the mount to the backplate at a first location, the second connector configured to couple the headliner mount to the backplate at a second location, the second location being different than the first location (both the backplate and base are made of a single adhesive surface).
However, it has been held that a duplication of parts is an obvious variant over the prior art of record.  In this case breaking the single adhesive block into two adhesive strips would narrow the adhesive surface which would be beneficial given the relative size differences from the depictions of the camera housing of D2 and the bracket size of D1.

With respect to claim 20, see rejection of claim 1 above.  The camera of D2 has at least one lens seen in the images.

Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (Patent No.: US 10,955,855 B1, herein known as D3) in view of D1 and D2.
With respect to claim 12, D3 discloses an autonomous vehicle (abstract) comprising: 
a vehicle body defining an interior (car; Fig. 12); 
a camera positioned within the interior of the vehicle body (driving monitoring unit 4104 has sensors, cameras, and/or other technologies, mounted to the dashboard, windshield, headliner, or surface corner; Column 53 lines 40-58).
D3 does not disclose a vehicle comprising a mounting assembly comprising: a camera housing for the camera; and a headliner mount removably couplable to the camera housing, the headliner mount comprising: a base defining an opening to accommodate the camera housing; and one or more retention members hingably coupled to the base, the one or more retention members movable between a deployed position and a stowed position to selectively secure the headliner mount to a headliner of the autonomous vehicle.
The combination of D1 and D2 disclose this feature (see rejection of claim 1).

With respect to claim 13, the combination of D3, D1, and D2 further discloses a vehicle wherein when the headliner mount is decoupled from the camera housing, the one or more retention members are in the stowed position (D1: the unmounted state of the bracket would have the retention members in the stowed position).

With respect to claim 14, the combination of D3, D1, and D2 further discloses a vehicle wherein when the headliner mount is coupled to the camera housing, the one or more retention members are in the deployed position (D1: the mounted state of the bracket would have the retention members in the deployed position).

With respect to claim 15, the combination of D3, D1, and D2 further discloses a vehicle wherein the one or more retention members are spaced apart from a lip of the base along a vertical direction (D1 bracket, vertical direction is not defined with respect to any other direction and so any vertical line that spaces apart the base to either retention member can qualify).

With respect to claim 16, the combination of D3, D1, and D2 further discloses a vehicle wherein when the one or more retention members are in the deployed position, the lip of the base contacts the headliner (D1 YT video at time stamp :33, it would be obvious this would be a similar attachment against the headliner as the base and retention members cooperatively clamp down on the headliner in the deployed position).

With respect to claim 17, the combination of D3, D1, and D2 further discloses a vehicle wherein the camera housing comprises a backplate and a faceplate, the faceplate removably coupled to the backplate (D2: faceplate is the main body comprising the camera, the backplate is the attached adhesive mount; see above from the user manual linked on the store page).

With respect to claim 18, the combination of D3, D1, and D2 further discloses a vehicle wherein the camera is secured against the faceplate via one or more fasteners removably coupled to the backplate (D2: see above from the user manual linked on the store page that shows four fasteners to secure the camera to the backplate).

With respect to claim 19, the combination of D3, D1, and D2 further discloses a vehicle wherein a field-of-view of the camera is about 360 degrees (D2: see below from the user manual linked on the store page that shows the camera can be rotated about its axis).

D2: user manual step 6

    PNG
    media_image2.png
    304
    695
    media_image2.png
    Greyscale




Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baltaxe et al. (Publication No.: US 2020/0231109 A1)
Yang et al. (Publication No.: US 2019/0244042 A1) disclose vehicles utilizing cameras mounted to the headliner but do not give adequate descriptions for either the mounting mechanisms or the camera.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
12/17/2022